UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7771


JEROME JULIUS BROWN, SR.,

                Petitioner – Appellant,

          v.

PRINCE GEORGES COUNTY POLICE DEPARTMENT;       ROBERTO   HYLTON,
Chief of Police; CORPORAL C. WOOD,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-02845-BEL)


Submitted:   February 4, 2011              Decided:   March 10, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerome Julius Brown, Sr. seeks to appeal the district

court’s order dismissing his civil complaint.        We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

          Parties are accorded thirty days after the entry of

the   district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on October 25, 2010.    The notice of appeal was filed on November

30, 2010. *     Because Brown failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented




      *
       For the purpose of this appeal, we assume      that the date
appearing on the notice of appeal is the earliest     date it could
have been properly deposited in the institution’s     internal mail
system for mailing to the court. Fed. R. App. P.      4(c); Houston
v. Lack, 487 U.S. 266 (1988).



                                  2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3